Citation Nr: 9920163	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-11 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
including astigmatism.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired neuropsychiatric disorder, including psychological 
factors affecting physical condition.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had service in the Air Force Reserve from June 
1973 to September 1985.  In prior decisions, the Board of 
Veterans' Appeals (Board) determined that he had active duty 
for training from July to November 1973, during part of 
August 1981, from April 24 to April 26, 1982, and during part 
of September 1985.

This matter came before the Board on appeal from a rating 
decision in which the regional office (RO) denied entitlement 
to service connection for an eye disorder, including 
astigmatism, and pseudofolliculitis barbae, and determined 
that the veteran had not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a neuropsychiatric disorder, including psychological factors 
affecting physical condition.


FINDINGS OF FACT

1.  The record contains no medical evidence that the veteran 
has current eye disability or a visual defect other than 
refractive error.

2.  The record contains no medical evidence that the veteran 
has current disability from pseudofolliculitis barbae.

3.  In a July 1987 decision, the Board denied entitlement to 
service connection for an acquired neuropsychiatric disorder, 
including psychological factors affecting physical condition.

4.  In a November 1990 decision, the Board determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for an 
acquired neuropsychiatric disorder.

5.  In October 1996, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a psychiatric disorder, and so 
informed the veteran by letter dated October 28, 1996.

6.  The evidence received since the October 1996 rating 
decision is not merely cumulative and redundant of evidence 
previously of record, but such does not bear directly and 
substantially on the matter under consideration, and is not 
so significant as to require consideration for a fair 
decision on the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an eye 
disorder is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim of entitlement to service connection for 
pseudofolliculitis barbae is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The October 1996 rating decision in which the RO 
determined that no new and material evidence had been 
submitted to reopen a claim for service connection for an 
acquire neuropsychiatric disorder, is final.  38 U.S.C.A. 
§§ 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.104 (1998).

4.  No new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for an 
acquired neuropsychiatric disorder, including psychological 
factors affecting physical condition.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  "Active service" includes not 
only active duty in the Armed Forces, but periods of "active 
duty for training" where the veteran was disabled from a 
disease or injury that was incurred in or aggravated in the 
line of duty, or periods of "inactive duty training" where 
the veteran was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101 (21), 
(22), (23), (24) (West 1991).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet.App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for an 
eye disorder and pseudofolliculitis barbae are not well 
grounded.  Where a claim is not well grounded it is 
incomplete, and the Department of Veterans Affairs (VA) is 
obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete his application.  Robinette 
v. Brown, 8 Vet.App. 69, 77-80 (1995).  In this case, the RO 
informed the appellant of the necessary evidence in its 
notice of rating decision dated in December 1996, and in the 
February 1997 statement of the case.  The discussion below 
informs the veteran of the types of evidence lacking, and 
which he should submit for a well-grounded claim.  Unlike the 
situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render this claim well-grounded.

I.  Eye Disorder

The veteran has not contended, nor does the record reflect, 
that he sustained any trauma to his eyes during his active 
military service.  In fact, during his recent testimony 
before the undersigned member of the Board, he denied that he 
had ever sustained eye trauma.  Further, there is no 
assertion, and there is no evidence, that he incurred any 
disease affecting his eyes during his active military 
service.  

A service ophthalmologic consultation report dated in August 
1974 indicates that the veteran had no history of ocular 
injury or disease.  His far vision was 20/20-1 in both eyes 
without corrective lenses.  His uncorrected near vision was 
20/20.  The veteran was issued a lens prescription for 
correction of astigmatism.  The prescriber indicated that 
full-time wear of lenses was not required.

Treatment notes dated in July 1976 show an impression of 
questionable allergic conjunctivitis.  However, treatment 
notes dated several days later show that the veteran's 
conjunctivae were normal.

The veteran denied a history of eye trouble in reports of 
medical history dated in February 1978, September 1979, July 
1980, and October 1980.  A report of medical examination 
dated in October 1980 shows that he had 20/20 vision in both 
eyes without correction.  During a physical examination in 
February 1983, the veteran's pupils were equal, round, and 
reactive to light and accommodation.  His fundi were benign.  
The record contains no subsequently dated service medial 
records.

During a VA examination in April 1986, on external 
examination, the veteran's eyes were normal.  His uncorrected 
vision was 20/30 in both eyes.  The examiner did not report 
any diagnosis pertinent to the veteran's eyes.

The veteran testified in December 1998 that his visual acuity 
has decreased over the years since his separation from the 
Air Force Reserve.  He stated that he wore bifocal glasses 
all the time.  He denied having treatment for an eye 
disorder.  He reported that he would have biennial eye 
examinations.

The evidence in the file does not show that the veteran has 
an eye disorder other than refractive error which can be 
corrected with glasses.  However, refractive error of the eye 
is not a disease or injury within the meaning of the 
applicable legislation providing for compensation benefits.  
38 C.F.R. § 3.303(c) (1998).  The record contains no medical 
evidence that indicates that the veteran has any other 
disability associated with his eyes.  Thus, the first element 
of the Caluza analysis is unsatisfied.  The claim of 
entitlement to service connection for an eye disorder is not 
well grounded.

II.  Pseudofolliculitis Barbae

Service medical records show that the veteran requested a 
shaving waiver in November 1973 due to pseudofolliculitis 
barbae.  An examiner noted in July 1976 that the veteran had 
pseudofolliculitis barbae.  He was issue a temporary "no 
shaving" profile.  Subsequently dated service medical 
records contain no indication of further complaints, 
diagnoses, or treatment associated in pseudofolliculitis 
barbae.  No skin disorder was diagnosed or identified during 
a physical examination in February 1983.

The veteran testified that he developed a facial skin problem 
immediately after he began to shave during his basic 
training.  He stated that during a period of active duty for 
training in 1973, he again developed a facial rash and was 
issued a profile for no shaving.  He was issued another 
profile for no shaving in August 1976.  He stated that he was 
on active duty at the time.  He asserted that he has 
continued to have a facial skin problem which he treats 
himself by not shaving every day.  He reported that he shaved 
every two to three days.  He reported that he had recently 
been treated at a private hospital in Shreveport, Louisiana, 
for a skin problem.

The Board has carefully and thoroughly reviewed the entire 
record and finds that it contains not medical evidence that 
the veteran has current disability from pseudofolliculitis 
barbae.  His own assertions that he has current disability 
from pseudofolliculitis barbae are afforded no probative 
weight in the absence of evidence that he has the expertise 
to render medical diagnoses.  For the same reason, his 
assertions that he has a skin disorder which is related to 
the pseudofolliculitis barbae diagnosed in service are 
afforded no probative weight.  Both the first and third 
elements of the Caluza analysis are not satisfied.  
Therefore, the Board concludes that the claim for service 
connection for pseudofolliculitis barbae is not well 
grounded.

III.  Service Connection for a Neuropsychiatric Disorder

In a July 1987 decision, the Board noted that the veteran's 
service medical records had referred to a psychophysiological 
gastrointestinal disability.  The Board denied service 
connection for a psychiatric disorder, reasoning that no 
current disability from a chronic psychiatric disorder had 
been demonstrated.  That decision is final.  38 U.S.C.A. 
§ 7103 (West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998).

The evidence in the record at the time of the Board's July 
1987 denial of service connection for a psychiatric disorder 
consisted of service medical records, a report of a private 
physician, and reports of VA examinations.

Service medical records show that the veteran complained of 
abdominal pain in October 1973.  In November 1973, after the 
veteran's symptoms were not relieved by medication, an 
examiner noted an impression that the veteran's 
gastrointestinal complaints were psychophysiologic.  The 
veteran was hospitalized in January 1983 for evaluation of 
symptoms of low back pain.  According to the hospital 
summary, he had a psychiatric consultation which resulted in 
a diagnosis of psychological factors affecting physical 
condition, chronic, moderate.  Psychometric testing revealed 
the veteran to be highly defensive, rigid, and emotional as 
well as highly constricted.  He was likely to exaggerate his 
physical complaints.  In April 1983, an examiner recommended 
that veteran be returned to duty unless his psychological 
disorder prevented his return to duty.

A report of a private physician dated in April 1986 does not 
pertain to the claim for service connection for a psychiatric 
disorder.

The veteran underwent a VA psychiatric evaluation in April 
1986.  He did not complain of any mental or psychiatric 
problems.  He was alert, friendly, cooperative, in good 
contact, and oriented in all spheres with good sensorium.  He 
showed no unusual mannerisms or behavior.  He showed no 
psychotic ideation.  His intelligence was average.  His 
judgment was not impaired.  The examiner expressed the 
opinion that the veteran did not show any indication of any 
unconscious psychological factors which were significantly 
contributing to his illness.  The diagnosis was no 
psychiatric disease found.

In a July 1986 rating decision, the RO denied service 
connection for psychological factors affecting physical 
condition.  The Board's July 1987 decision denied the 
veteran's appeal of that decision.  The veteran subsequently 
attempted to reopen his claim, and the veteran appealed that 
denial to the Board.  In a November 1990 decision, the Board 
determined that the veteran had not submitted new and 
material evidence to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder.  
That decision is final.  38 U.S.C.A. § 7103 (West 1991); 
38 C.F.R. § 20.1100 (1998).  In September 1996, the veteran 
again attempted to reopen his claim.  The RO, in October 
1996, determined that new and material evidence had not been 
submitted, and the veteran was so informed by a letter dated 
October 28, 1996.  He again attempted to reopen his claim in 
October 1996, and has appealed the December 1996 rating 
decision that declined to reopen the claim.  

The October 1996 rating decision was not appealed, and is the 
last final denial of the claim.  The claim may be reopened 
only by the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself on in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

When the RO determined in October 1996 that no new and 
material evidence had been submitted to reopen the claim, the 
evidence in the record consisted of the evidence discussed 
above.  No additional evidence had been received.

The veteran submitted a copy of a prescription for corrective 
lenses with the claim he filed in October 1996.  Such 
evidence is new in the sense that it had not previously been 
considered by agency decisionmakers.  It is not material, as 
it does no bear directly and substantial on the matter at 
issue.

The veteran testified in December 1998 that he was not seeing 
a doctor for a psychiatric problem.  However, he asserted 
that he was currently taking an antidepressant medication 
called "Amistrip" or "Ampotrene," which was prescribed by 
a physician.  He implied that his depression was associated 
with low back pain.  He denied that anyone had told him that 
there was a connection between events in his military service 
and any current psychiatric problem.

The presumption of credibility afforded to new evidence for 
the purpose of reopening a claim is not without exception.  
As to matters about which a layperson is not competent to 
testify, such as psychiatric diagnoses or the purpose for 
which a medication has been prescribed, the presumption of 
credibility cannot be made.  In this case, there is no 
evidence that the veteran has the expertise to render 
opinions about the diagnosis of any neuropsychiatric disorder 
he may have or about the purpose of the medication he is 
taking.  As to such matters, his testimony is not afforded 
the presumption of credibility for the purpose of determining 
whether his claim is reopened.

In the absence of evidence which is both new and material 
concerning the claim for service connection for an acquired 
neuropsychiatric disorder, the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision and statement of the case, which informed the 
veteran of the reasons his claim had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
new and material evidence needed to reopen his claim.  I also 
note that, unlike Graves, the appellant in this case has not 
put VA on notice of the existence of specific evidence that 
may be both new and material, and sufficient to reopen his 
claim for service connection.


ORDER

Service connection for an eye disorder and pseudofolliculitis 
barbae is denied.

The claim of entitlement to service connection for an 
acquired neuropsychiatric disorder, including psychological 
factors affecting physical condition, is not reopened.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

